Citation Nr: 1645430	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for a bilateral nerve disability of the upper extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The RO has phrased one of the issues currently on appeal as entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.  The Veteran received a VA examination in December 2009 where he was diagnosed with carpal tunnel syndrome of the right hand.  The Veteran reported numbness in his right hand mostly on his right thumb, index, and long fingers, and only numbness and tingling on the tip of his index finger of his left hand.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as one of service connection for a bilateral nerve disability of the upper extremities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim as reflected on the title page.

The decision below addresses the lower extremity claim.  The issue of entitlement to service connection for a bilateral nerve disability of the upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities was incurred in service.



CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6); 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309(e).  Nevertheless, a veteran is not precluded from demonstrating that his or her peripheral neuropathy is directly, as opposed to presumptively, attributable to herbicide exposure or some other incident of his military service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Analysis

The Veteran received a VA examination for his claimed peripheral neuropathy in December 2009.  At this examination, the Veteran recounted that he experienced numbness in his feet in the past two years which had gotten progressively worse.  The Veteran also reported that he was told two or three years prior to the examination that he was borderline diabetic.  The VA examiner did not diagnose the Veteran with "early-onset" peripheral neuropathy and this disease is not shown by the evidence.  Thus, the Veteran is not entitled to service connection on a presumptive basis for this claim based on herbicide diseases.  However, the Veteran may still prevail on a direct service connection basis.

The Veteran has a present disability of the lower extremities as diagnosed by the December 2009 VA examiner as peripheral neuropathy of the bilateral lower extremities.  As the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides, satisfying the in-service injury element of service connection as there is no affirmative evidence to the contrary.  Furthermore, the December 2009 VA examiner opined that the Veteran's bilateral peripheral neuropathy of the lower extremities was as likely as not caused by Agent Orange exposure and impaired fasting glucose.  While the Board notes the examiner attributed the peripheral neuropathy of the lower extremities to both herbicide exposure and impaired fasting glucose, the Board finds nonetheless that the evidence is in approximate balance as to whether there is a nexus between the Veteran's peripheral neuropathy and in-service herbicide exposure.

There is no provision for service connection that a disability in its entirety must be solely attributable to service.  Thus, when resolving reasonable doubt in favor of the Veteran, the Board finds that his peripheral neuropathy of the lower extremities was incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral peripheral neuropathy of the lower extremities is warranted.  


ORDER

Service connection for bilateral peripheral neuropathy of the lower extremities is granted.


REMAND

In his December 2009 VA examination, the Veteran reported numbness in his hands and was diagnosed with right carpal tunnel syndrome.  The examiner gave no diagnosis to the numbness the Veteran experienced in his left hand, and gave no opinion as to the etiology of the numbness the Veteran felt in his hands.  As such, the Board finds the December 2009 VA examination inadequate with respect to the Veteran's hand numbness.  This issue should be remanded for a new VA examination to determine the etiology of the numbness the Veteran experiences in his hands.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

It appears that the Veteran began receiving VA treatment in December 2005.  Some VA treatment records have been obtained, but they appear to be incomplete.  Thus, on remand, all of the Veteran's VA treatment records dated since December 2005 should be obtained.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since December 2005.

2.  Thereafter, schedule the Veteran for a VA examination for his claimed upper extremity nerve disability by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.

The examiner must clearly identify any upper extremity nerve disability found to be present.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's upper extremity nerve disability is etiologically related to the Veteran's period of service or otherwise had its onset during service, to include presumed exposure to herbicides.

A complete rationale or explanation should be provided for the opinion reached.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


